Citation Nr: 0943287	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for shell fragment 
wound (SFW), Muscle Group (MG) XIV, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from January 1951 to October 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the issue on appeal so that the Veteran is 
afforded every possible consideration.  

The record reflects that the Veteran's last VA examination to 
assess the nature and extent of his residuals of SFW, MG XIV, 
was in April 2007, and while the age of the examination does 
not by itself necessarily require further examination, the 
Veteran and his representative contend that the Veteran has 
experienced worsening left thigh and knee pain since his last 
examination, and the results of the April 2007 examination 
are otherwise found to be deficient in several important 
respects.  More specifically, while the examination 
identifies two scars on the left thigh, one on the anterior 
and one on the posterior, it does not identify these as 
either entry or exit wounds (based on the fact that the 
source of the wounds was a grenade, these wounds could be two 
separate entry wounds to different parts of the thigh).  
Moreover, in light of the possibility of two separate 
penetrating wounds to two 



different areas of the left thigh, the examination did not 
sufficiently address whether MG XIV was the only muscle group 
affected by this service-connected SFW to the left thigh.  
Accordingly, the Board finds that this matter must be 
remanded to afford the Veteran a comprehensive VA 
examination(s).  

The record also reflects that while the Veteran did not 
provide appropriate authorizations to permit the RO to obtain 
relevant private treatment records identified by the Veteran 
in April and June 2007, on remand, the Veteran should be 
given an opportunity to provide further 
information/authorizations with respect to these providers so 
that additional efforts may be made to obtain the Veteran's 
records.  Arrangements should also be made to obtain 
additional VA treatment records, dated since September 2007.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrangements should be made to 
obtain additional treatment records for 
the Veteran from the Memphis South 
clinic VA treatment facility, dated 
since September 2007.  

2.  The Veteran should be given an 
opportunity to provide further 
information/authorizations with respect 
to private medical care providers so 
that additional efforts may be made to 
obtain the Veteran's records from these 
facilities.

3.  Thereafter, schedule the Veteran 
for appropriate VA examination(s).  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner(s) in conjunction with 
the 



examination(s).  Any indicated studies, 
including x-rays, should be 
accomplished.

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected SFW, MG XIV, to 
include any scars, muscle, orthopedic, 
neurological residuals, etc.

a.  The examiner(s) should 
specifically discuss the severity 
of any muscle impairment, and 
identify all of the muscle groups 
involved.

b.  The examiner(s) should state 
whether there are any orthopedic 
residuals associated with the 
Veteran's service-connected 
disability and identify any 
joints involved (i.e., left hip 
and/or left knee).  The examiner 
should report the range of motion 
of the left hip and knee in 
degrees.

c.  The examiner(s) should also 
describe in detail the Veteran's 
scars, to include a discussion of 
whether the scar(s) is an entry 
or exit wound, painful on 
examination, and whether it 
results in any limitation of 
function or disfigurement.  The 
size (width and length) of the 
scar(s) should be measured.

d.  The examiner(s) should state 
whether there are any 
neurological residuals associated 
with the Veteran's service-
connected disability and identify 
any nerves involved.  If so, the 
examiner(s) should specifically 
discuss the extent, if any, of 
paralysis of the nerves involved.  

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.

4.  Ensure that the medical report is 
complete and in full compliance with 
the above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions 
requested, it must be returned to the 
examiner(s) for correction.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Finally, readjudicate the issue on 
appeal, with application of all 
appropriate laws, regulations and case 
law, including Esteban v. Brown, 6 Vet. 
App. 259 (1994), and the 
appropriateness of separate ratings.  
If the decision with respect to the 
issue on appeal remains adverse to the 
Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

